NO. 07-07-0470-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                  JANUARY 17, 2008
                           ______________________________

                           SHANA LAYNE MILLER, APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 51,764-E; HONORABLE ABE LOPEZ, JUDGE
                         _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 ON MOTION TO DISMISS


       Pending before this Court is appellant’s motion to dismiss her appeal. Appellant and her

attorney both have signed the motion. Tex. R. App. P. 42.2(a). No decision of this Court having

been delivered to date, we grant the motion. Accordingly, the appeal is dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.


                                                    James T. Campbell
                                                        Justice

Do not publish.